DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species B, figure 2, claims 1-5, and 11-17 in the reply filed on November 30, 2022 is acknowledged. Accordingly, claims 6-10, 18-33 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 31, 2021 was considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-15, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pulugurtha et al. (US 2022/0069083 A1) (“Pulugurtha”).
Regarding claim 1, Pulugurtha teaches at least in figures 1A-1B, and 4A-4B:
a lower contact (23a/18); 
a vertical channel layer (36/26/38) on the lower contact (23a/18), 
the vertical channel layer (36/26/38) including a metal component and an oxygen component (¶ 0020, where at least 26 can comprise IGZO); and 
an upper contact (23b/64) on the vertical channel layer (36/26/38), 
wherein the vertical channel layer (36/26/38) has a gradual doping profile in which a doping concentration of the metal component is lowest in an intermediate region (32) and gradually increases (58) from the intermediate region (34/38) to the upper contact (23b/64).
Regarding claims 2, and 12, Pulugurtha teaches at least in figures 1A-1B:
wherein the vertical channel layer (36/26/38) further has an abrupt doping profile in which the doping concentration of the metal component remains constant in a predetermined height from the intermediate region and sharply increases in a region closer to the lower contact (figure 4B shows that the carrier concentration, e.g. the doping profile, is constant in region 32, that region 34/38 gradually increase towards the top electrode 22/64, and that there are abrupt and sharp increases in the doping profile in the regions 30/36 from the middle of the device 32 to the bottom electrode 20/18).
Regarding claims 3, and 14, Pulugurtha teaches at least in figures 1A-1B:
wherein the vertical channel layer (36/26/38) includes at least any one of oxygen (O), indium (In), gallium (Ga), or zinc (Zn) (¶ 0019). 
Regarding claims 4, and 15, Pulugurtha teaches at least in figures 1A-1B:
wherein the vertical channel layer (36/26/38) is doped with an impurity (¶ 0019, where Al or Ga can be a dopant; ¶ 0024, where oxygen can be the dopant).
Regarding claim 11, Pulugurtha teaches at least in figures 1A-1B, and 4A-4B:
a lower contact (23a/18) on substrate (¶ 0017); 
a vertical channel layer (36/26/38) on the lower contact (23a/18), 
the channel layer (36/26/38) including a lower channel layer (36/30), intermediate channel (32), and an upper channel layer (34/38) formed on a lower contact (23a/18),
the channel layer (36/26/38) including a metal component and an oxygen component (¶ 0020, where at least 26 can comprise IGZO); and 
an upper contact (23b/64) on the upper channel layer (34/38),
wherein the channel layer (36/26/38) has a gradual doping profile in which a doping concentration of the metal component is lowest in the intermediate channel layer (32) and, in the upper channel layer (34/38), gradually increases towards the upper contact (23b/64).
Regarding claim 13, Pulugurtha teaches at least in figures 1A-1B, and 4A-4B:
wherein the doping concentration of the metal component remains constant in the intermediate channel layer and the lower channel layer (figure 4B shows that 32 has a contact doping concentration, and the lower channel layer can be broken up into multiple lower channel layers such that one of the steps shown in region 34/38 can be considered the lower channel layer, and each step has a constant doping profile).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulugurtha, in view of Akimoto et al. (US 2010/0279474 A1) (“Akimoto”).
Regarding claims 5, and 16 Pulugurtha does not teach:
wherein the impurity includes silicon (Si) or germanium (Ge).


Akimoto teaches:
That ZnO, besides being doped with Al, and Ga, e.g. AlGaZnO, can also be doped with a different impurity. These different impurities can be Group I elements, Group 13 elements, or Group 17 elements, such as Si or Ge. ¶ 0073

It would have been obvious to one of ordinary skill in the art to replace the dopants of Pulugurtha, Al, and Ga, with the dopants of Akimoto, as Akimoto recognizes that both types of dopants are art recognized obvious variants of each other, suitable to be dopant in an oxide semiconductor channel.

Claim(s)17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pulugurtha.
Regarding claim 17, Pulugurtha teaches at least in figures 1A-1B, and 4A-4B:
Claim 17 is a product-by-process limitation. The claim requires that the oxygen levels in semiconductor material be low in the low in the lower channel layer, and high in the intermediate channel layer and upper channel layer. Where the low and high are relative amounts such that high just needs to be one atom more than low.
Pulugurtha teaches at least in ¶ 0024, that one of ordinary skill in the art can change, or adjust, the oxygen levels of the different semiconductor layers in order to change the conductivity of the oxide semiconductor. Therefore, based upon Pulugurtha it would have been obvious to change the oxygen levels as required by the claims in order to change the conductivity of the oxide semiconductor in the vertical device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822